SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1349
KA 10-01047
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

SHANTEL L. RUSH, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered March 3, 2010. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a weapon in the
second degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant and the attorneys for the parties on December 2,
2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:   December 27, 2013                       Frances E. Cafarell
                                                   Clerk of the Court